EXHIBIT 10.1

WARRANT AND DEBENTURE AMENDMENT AGREEMENT

This Warrant and Debenture Amendment Agreement, dated as of July 10, 2007 (the
“Amendment Agreement”), is made by and among Medical Solutions Management Inc.,
a Nevada corporation (the “Company”), Nite Capital, L.P., Apogee Financial
Investments, Inc., Midtown Partners & Co., LLC, Douglas Arnold and Marshall
Sterman (collectively, the “Investors”) and Vicis Capital Master Fund (“Vicis”),
and amends (i) certain provisions of those certain warrants to purchase the
shares of the Company’s common stock, par value $.0001 per share (the “Common
Stock”) set forth on Schedule 1 attached hereto, which warrants were issued by
the Company to the Investors (the “Investor Warrants”) and to Vicis (as the same
may have been amended, the “Vicis Warrants” and collectively with the Investor
Warrants, the “Warrants”), and (ii) certain provisions of those certain Senior
Secured Convertible Debentures set forth on Schedule 2 attached hereto (the
“Debentures”), which Debentures were issued by the Company to Vicis.

RECITALS

WHEREAS, in exchange for $2,100,000 from Vicis to the Company, the Company has
agreed to amend the Vicis Warrants and Debentures on the terms and conditions
set forth herein.

WHEREAS, in exchange for the execution and delivery by the Investors of various
waivers in connection with the amendment to the Vicis Warrants, the Company has
agreed to amend the Investor Warrants on the terms and conditions set forth
herein.

WHEREAS, pursuant to Section 10 of each of the Warrants, each Warrant and any
provision thereof may be changed by an instrument in writing signed by the party
against which enforcement of same is sought.

WHEREAS, pursuant to Section 4.5 of each of the Debentures, each Debenture may
be modified by an instrument in writing signed by the Payee (as defined
therein).

NOW, THEREFORE, in consideration of the foregoing recitals and for good and
other valuable consideration hereinafter set forth, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions. For purposes of this Amendment Agreement:

“Closing Date” means the date of this Amendment Agreement.

“Common Stock” shall have the meaning ascribed to it in the Preamble.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.



--------------------------------------------------------------------------------

2. Transaction Consideration.

(a) In exchange for the amendment to the Vicis Warrants and Debentures as set
forth in Sections 4 and 5 hereof, on the Closing Date, Vicis shall wire in same
day federal funds an aggregate amount of $2,100,000 to the Company.

(b) In exchange for the amendment to the Investor Warrants as set forth in
Section 3 hereof, on the Closing Date, the Investors shall deliver a Waiver of
Anti-Dilution Adjustments to the Company.

3. Amendment to Investor Warrants. The Company and each of the Investors hereby
agree that, by the execution of delivery of this Amendment Agreement, the
Investor Warrants shall be, and be deemed to be, immediately amended as follows:

(a) The defined term “Warrant Price” in each of the Investor Warrants is hereby
amended to be $0.20 per share; provided that the Warrant Price shall remain
subject to further adjustment as provided in Section 4 of each such Investor
Warrant.

4. Amendments to Vicis Warrants. The Company and Vicis hereby agree that, by the
execution of delivery of this Amendment Agreement, the Vicis Warrants shall be,
and be deemed to be, immediately amended as follows:

(a) The defined term “Warrant Price” in each of the Vicis Warrants is hereby
amended to be $0.01 per share; provided that the Warrant Price shall remain
subject to further adjustment as provided in Section 4 of each such Vicis
Warrant.

(b) Section 2(c) and Section 2(d) (to the extent a Vicis Warrant contains such
Section) of each Vicis Warrant is hereby deleted in its entirety.

5. Amendments to Debentures. The Company and Vicis hereby agree that by the
execution and delivery of this Amendment Agreement, the Debentures shall be, and
be deemed to be, immediately amended as follows:

(a) The defined term “Conversion Price” in each of the Debentures is hereby
amended to be $0.10; provided that the Conversion Price shall remain subject to
further adjustment as provided in Article III of each such Debenture.

(b) Section 4.13 of each Debenture is hereby deleted in its entirety.

6. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors and Vicis as follows:

(a) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements or instruments entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”). The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, have been duly
authorized by the board of directors of the Company (the “Board”), and no
further consent or authorization is required by the Company, the Board or its
stockholders. All actions by the Board, the Company and its stockholders
necessary for the valid issuance of all shares upon conversion of the Debenture
(the “Debenture Shares”) and all shares upon the exercise of the Warrants (the
“Warrant Shares”) pursuant to the terms of the Debentures and the

 

2



--------------------------------------------------------------------------------

Warrants, respectively, has been taken. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except (i) as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies or (ii) as any rights to indemnity or contribution hereunder
may be limited by federal and state securities laws and public policy
consideration.

(b) Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Debenture Shares and Warrant Shares upon conversion of
the Debentures or the exercise of the Warrants, as the case may be, in
accordance therewith is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance of the Debenture Shares and the Warrant Shares) will not (i) result
in a violation of any articles or certificate of incorporation, any certificate
of designations, preferences and rights of any outstanding series of preferred
stock or bylaws of the Company or its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company or any of its subsidiaries is bound or affected, except in the case
of clauses (ii) and (iii), for such breaches or defaults as would not be
reasonably expected to have a Material Adverse Effect.

(d) Governmental Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case, in accordance
with the terms hereof or thereof.

(e) Waivers. The Company has obtained a written waiver, in form and substance
satisfactory to Vicis, from each Person who has any of the following rights:

(i) any currently effective preemptive to acquire securities issued by the
Company as a result of the consummation of the transactions contemplated hereby;
or

(ii) any right to an anti-dilution adjustment of securities issued by the
Company that are held by such Person that will be triggered as a result of the
consummation of the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Indemnification.

(i) Indemnification by the Company. The Company agrees to defend, indemnify and
hold harmless Vicis and shall reimburse it for, from and against each claim,
loss, liability, cost and expense (including without limitation, interest,
penalties, costs of preparation and investigation, and the reasonable fees,
disbursements and expenses of attorneys, accountants and other professional
advisors) (collectively, “Losses”) directly or indirectly relating to, resulting
from or arising out of any untrue representation, misrepresentation, breach of
warranty or non-fulfillment of any covenant, agreement or other obligation by or
of the Company contained herein or in any certificate, document, or instrument
delivered to Vicis pursuant hereto.

(ii) Procedure. The indemnified party shall promptly notify the indemnifying
party of any claim, demand, action or proceeding for which indemnification will
be sought under this Agreement, and, if such claim, demand, action or proceeding
is a third party claim, demand, action or proceeding, the indemnifying party
will have the right at its expense to assume the defense thereof using counsel
reasonably acceptable to the indemnified party. The indemnified party shall have
the right to participate, at its own expense, with respect to any such third
party claim, demand, action or proceeding. In connection with any such third
party claim, demand, action or proceeding, Vicis and the Company shall cooperate
with each other and provide each other with access to relevant books and records
in their possession. No such third party claim, demand, action or proceeding
shall be settled without the prior written consent of the indemnified party,
which shall not be unreasonably withheld. If a firm written offer is made to
settle any such third party claim, demand, action or proceeding and the
indemnifying party proposes to accept such settlement and the indemnified party
refuses to consent to such settlement, then: (i) the indemnifying party shall be
excused from, and the indemnified party shall be solely responsible for, all
further defense of such third party claim, demand, action or proceeding; and
(ii) the maximum liability of the indemnifying party relating to such third
party claim, demand, action or proceeding shall be the amount of the proposed
settlement if the amount thereafter recovered from the indemnified party on such
third party claim, demand, action or proceeding is greater than the amount of
the proposed settlement.

(b) Survival. Except as specifically provided herein, the representations,
warranties, covenants and agreements made herein shall survive the Closing Date.

(c) Ratification. Except as expressly amended hereby, all terms and conditions
of each Warrant and Debenture are hereby ratified and confirmed in all respects
and shall continue in full force and effect. All references to any Warrant and
Debenture shall hereafter refer to such Warrant and Debenture, as amended
hereby.

(d) No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any of the Warrants,
Debentures or any rights of any party consequent thereon.

(e) Transfers, Successors, and Assigns; Joinder. The terms and conditions of
this Amendment Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties. Nothing in this Amendment
Agreement,

 

4



--------------------------------------------------------------------------------

express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Amendment Agreement,
except as expressly provided in this Amendment Agreement.

(f) Governing Law. This Amendment Agreement shall be governed by and construed
in accordance with the internal laws of State of New York, without regard to its
principles of conflicts of laws.

(g) Counterparts. This Amendment Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document, and all counterparts shall be construed together and shall constitute
one instrument. This Amendment Agreement may be executed by any party by
delivery of a facsimile signature, which signature shall have the same force as
an original signature. A facsimile or photocopied signature shall be deemed to
be the functional equivalent of an original for all purposes.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Warrant and Debenture
Amendment Agreement as of the date first above stated.

 

COMPANY:

MEDICAL SOLUTIONS MANAGEMENT INC. By:  

/s/ Kenneth Fischer

Name:   Kenneth Fischer Title:   Chief Financial Officer NITE CAPITAL L.P. By:  

/s/ Keith A. Goodman

Name:   Keith Goodman Title:   Manager of the General Partner APOGEE FINANCIAL
INVESTMENTS INC. By:  

/s/ Chris Phillips

Name:   Chris Phillips Title:   President MIDTOWN PARTERS & CO., LLC By:  

/s/ Bruce Jordan

Name:   Bruce Jordan Title:   President VICIS CAPIAL MASTER FUND By:   Vicis
Capital, LLC By:  

/s/ Keith W. Hughes

Name:   Keith W. Hughes Title:   Chief Financial Officer



--------------------------------------------------------------------------------

/s/ Marshall Sterman

Marshall Sterman

/s/ Douglas Arnonld

Douglas Arnold

 

7